Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 1 of 8      PageID #: 780




                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MAINE

UNITED STATES OF AMERICA,               )
                                        )
v.                                      ) Docket No. 2:13-cr-00064-NT
                                        )
JERMAINE WHINDLETON,                    )
                                        )
                   Defendant.           )



          ORDER ON MOTION FOR COMPASSIONATE RELEASE

      Defendant Jermaine Whindleton filed a pro se motion for compassionate

release on September 29, 2020 (“Def.’s Mot.”) (ECF No. 170). After reviewing the

motion, I appointed counsel to represent Mr. Whindleton (ECF No. 174). Appointed

counsel filed the pending amended motion for compassionate release (“Def.’s Am.

Mot.”) (ECF No. 188), which the Government opposes (ECF No. 191). For the reasons

explained below, Mr. Whindleton’s amended motion for compassionate release is

DENIED.


              FACTUAL AND PROCEDURAL BACKGROUND

      On April 9, 2014, Mr. Whindleton was convicted of one count of possessing a

firearm after having previously been convicted of three prior violent felonies or

serious drug offenses, pursuant to the Armed Career Criminal Act (“ACCA”).

Presentence Investigation Report (“PSR”) ¶¶ 1, 4 (ECF No. 173-3). On September 3,

2014, I sentenced Mr. Whindleton to 180 months imprisonment and five years of

supervised release. Judgment (ECF No. 123). By my calculations, he has served

almost 102 months. The Bureau of Prisons, having considered deductions for good
Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 2 of 8                        PageID #: 781




conduct, lists a projected release date of April 20, 2025. Accordingly, Mr. Whindleton

has served over 56% of the sentence I imposed and over 66% of his sentence if good-

time deductions are factored in.

       Mr. Whindleton is currently detained at Coleman II USP (“Coleman II”).

Probation Summary (ECF No. 173). Coleman II has a population of 943 inmates,

https://www.bop.gov/locations/institutions/clp/ (last visited Dec. 10, 2020), and is

currently reporting that one inmate and twenty-two staff members have active

COVID-19 infections,1 Bureau of Prisons, COVID-19 Inmate Test Information,

https://www.bop.gov/coronavirus/ (last visited Dec. 10, 2020). There has been one

inmate death at Coleman II but no staff deaths, and 214 inmates and twenty staff

members have recovered from the virus. Id.

       Mr. Whindleton requests compassionate release primarily due to his

underlying medical condition. That is, he has asthma and has been prescribed an

albuterol inhaler. PSR ¶ 46. Mr. Whindleton’s asthma has persisted since at least

2014, and he continues to use an inhaler. PSR ¶ 46; Def.’s Am. Mot. Exs. 4–9 (ECF

Nos. 189-5–189-10).

        The Government acknowledges that Mr. Whindleton has exhausted his

administrative remedies by requesting compassionate release from the Warden at

Coleman II. Gov’t’s Obj. to Def.’s Mots. for Compassionate Release (“Gov’t’s Opp’n”)


1       Coleman II USP (“Coleman II”) is a part of the Coleman Federal Correctional Complex
(“CFCC”), which consists of four facilities, Coleman II, Coleman I USP, FCI Coleman Low, and FCI
Coleman Medium. USP Coleman II, https://www.bop.gov/locations/institutions/clp/ (last visited Dec.
10, 2020). In his amended petition, the Defendant provides information about the number of COVID-
19 infections at all four facilities comprising CFCC. Def.’s Am. Pet. for Compassionate Release 3 & nn.
4–5 (ECF No. 188). The Defendant does not explain the relevance of the infection rates outside of
Coleman II.

                                                  2
Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 3 of 8         PageID #: 782




8 n.7 (ECF No. 191). Mr. Whindleton’s request was denied in September of 2020.

Letter from Warden to Whindleton (ECF No. 170-23).


                                LEGAL STANDARD

Section 3582(c)(1)(A) provides that:

      The court may not modify a term of imprisonment once it has been
      imposed except that—

      (1)    in any case—

             (A)   the court, upon motion of the Director of the Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the
                   Bureau of Prisons to bring a motion on the defendant’s behalf or
                   the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant’s facility, whichever is earlier, may
                   reduce the term of imprisonment (and may impose a term of
                   probation or supervised release with or without conditions that
                   does not exceed the unserved portion of the original term of
                   imprisonment), after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—

                   (i)   extraordinary and compelling reasons warrant such a
                   reduction . . .

                   (ii)   and that such a reduction is consistent with applicable
                   policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c).

      The   United     States   Sentencing   Commission’s   policy   statements   on

compassionate release are found at § 1B1.13 of the sentencing guidelines. Section

1B1.13 provides:

      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
      § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without conditions that does
      not exceed the unserved portion of the original term of imprisonment) if,



                                         3
Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 4 of 8            PageID #: 783




      after considering the factors set forth in 18 U.S.C. § 3553(a), to the
      extent that they are applicable, the court determines that—

            (1)(A) Extraordinary and compelling reasons warrant the reduction;

            ....

            (2) The defendant is not a danger to the safety of any other person or to
            the community, as provided in 18 U.S.C. § 3142(g); and

            (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13 (U.S. Sentencing Comm’n 2018).

      The Sentencing Commission elaborates on what constitutes “extraordinary

and compelling reasons” in the Commentary to § 1B1.13. In discussing medical-based

reasons, the Commission writes:

      (A) Medical Condition of the Defendant.—

            (i)    The defendant is suffering from a terminal illness (i.e., a
                   serious and advanced illness with an end of life trajectory).
                   A specific prognosis of life expectancy (i.e., a probability of
                   death within a specific time period) is not required.
                   Examples include metastatic solid-tumor cancer,
                   amyotrophic lateral sclerosis (ALS), end-stage organ
                   disease, and advanced dementia.

            (ii)   The defendant is —

                   (I)     suffering from a serious physical or medical
                           condition,
                   (II)    suffering from a serious functional or cognitive
                           impairment, or
                   (III)   experiencing deteriorating physical or mental
                           health because of the aging process,

                   that substantially diminishes the ability of the defendant
                   to provide self-care within the environment of a
                   correctional facility and from which he or she is not
                   expected to recover.
            ….


                                          4
Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 5 of 8                           PageID #: 784




Id. § 1B1.13 cmt. n.1. The Note addresses age-based and family-based reasons in

subdivisions (B) and (C), and then provides: “Other Reasons.—As determined by

the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C).”2 Id.


2        Prior to the passage of the First Step Act of 2018 (“First Step Act”), only the Director of the
Bureau of Prisons (“BOP”) could move for modification of a sentence. In December of 2018, Congress
amended § 3582(c) to allow inmates to seek a modification of sentence from the courts directly “after
the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” First Step Act of 2018, Pub. L. No. 115-391,
§ 603(b), 132 Stat. 5194, 5239 (codified at 18 U.S.C. § 3582(c)(1)(A)). Because the Sentencing
Commission lacks a quorum, it has not considered whether to amend the commentary to § 1B1.13 in
light of the First Step Act. See United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020).
         Subdivision (D) to Application Note 1 specifies that “the Director of the Bureau of Prisons”
may decide if other extraordinary and compelling circumstances exist that warrant compassionate
release. U.S.S.G. § 1B1.13, Application Note 1. Following the enactment of the First Step Act, district
courts have split on the question of “whether the First Step Act allows courts independently to
determine what reasons, for purposes of compassionate release, are ‘extraordinary and compelling,’ or
whether that power remains exclusively with the BOP Director as stated in Application Note 1(D).”
Brooker, 976 F.3d at 234. This Court and three others in the First Circuit have concluded that, given
the First Step Act, courts may consider other extraordinary and compelling reasons for compassionate
release, notwithstanding the language of Subdivision (D). See United States v. Calhoun, No. 2:15-cr-
00056-JDL-1, 2020 U.S. Dist. LEXIS 117527, at *3 (D. Me. July 1, 2020) (“[T]he Court’s authority to
grant compassionate release is not limited by the policy statement’s definition of ‘extraordinary and
compelling reasons’ warranting a reduction in sentence under 18 U.S.C.A. § 3582(c)(1)(A)(i) after the
First Step Act.”); United States v. Nelson, No. 12-cr-111-PB-1, 2020 WL 6275232, at *1 (D.N.H. Oct.
26, 2020) (concluding the same); United States v. Vigneau, C.R. No. 97-cr-33-JJM-LDA, 2020 WL
4345105, at *3 (D.R.I. July 21, 2020) (“Because the Sentencing Commission’s policy statement section
1B1.13 and Application Notes are now incompatible with the statute itself, the Court need not follow
the outdated portion of this commentary that is contradictory to federal law.”); United States v. Pena,
463 F. Supp. 3d 118, 127 (D. Mass. 2020) (describing the requirement of subdivision D that the BOP
determine that an extraordinary and compelling reason exists as “vestigial and inoperative” after the
First Step Act). The two circuit courts to have addressed the issue agree. See United States v. Jones,
No. 20-3701, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020) (“We now join the majority of district
courts and the Second Circuit in holding that the passage of the First Step Act rendered § 1B1.13
‘inapplicable’ to cases where an imprisoned person files a motion for compassionate release.”); Brooker,
976 F.3d at 235–37 (“[T]he First Step Act freed district courts to consider the full slate of extraordinary
and compelling reasons that an imprisoned person might bring before them in motions for
compassionate release.”). Some district courts in other circuits have held that § 1B1.13 remains
unchanged, regardless of the First Step Act, and continues to apply as written. See, e.g., United States
v. Baye, 464 F. Supp. 3d 1178, 1189–90 (D. Nev. 2020) (“While the First Step Act expanded the scope
of who could bring [§ 3582(c)(1)(A)] motions, it did not affect the rest of [§ 1B1.13], including how the
[Sentencing] Commission defined ‘extraordinary and compelling reasons,’ nor its partial delegation of
this authority to the [BOP] Director.”); United States v. Garcia, 457 F. Supp. 3d 651, 656 (C.D. Ill.

                                                    5
Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 6 of 8                       PageID #: 785




                                           ANALYSIS

       As the compassionate release statute and guidelines indicate, I may modify a

sentence of imprisonment if I find that: (1) extraordinary and compelling reasons

warrant modification, (2) modification accords with the § 3553(a) sentencing factors,

(3) the petitioner is not a danger to the safety of any other person or the community,

and (4) modification is consistent with applicable policy statements of the Sentencing

Guidelines. The Government has conceded that Mr. Whindleton’s asthma constitutes

an extraordinary and compelling reason warranting modification but argues that he

should not be released because he is a danger to the community. Gov’t’s Opp’n 9–11.

Specifically, the Government highlights Mr. Whindleton’s prior criminal activity,

which consists of multiple crimes of violence and the usage of weapons. Gov’t’s Opp’n

11. Because I agree with the Government that Mr. Whindleton remains a danger to

the community, and thus that compassionate release is not warranted, I need not

conduct the remainder of the analysis.

       Between 2005—when he was only nineteen—and 2011, Mr. Whindleton had

nine separate criminal convictions, most of which involved violence, weapons, and/or

drugs. PSR ¶¶ 25–33. Three of these offenses constituted “violent felon[ies]” or

“serious drug offense[s]” within the meaning of ACCA. See United States v.

Whindleton, 797 F.3d 105, 107–08, 111, 116 (1st Cir. 2015). The offense of conviction




2020) (concluding that the definition of “extraordinary and compelling reasons” does not directly
conflict with the text of the First Step Act and “therefore conclud[ing that] the policy statement has
not been overridden by the First Step Act to allow courts the same discretion conferred to the BOP
Director by the Sentencing Commission’s policy statement”).


                                                  6
Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 7 of 8          PageID #: 786




subsequently occurred in June 2012, and that offense, too, involved violence and a

dangerous weapon. PSR ¶ 6.

      Given this long history of violent crime, there is, unfortunately, a strong

likelihood that Mr. Whindleton will recidivate. Firearms offenders in general

recidivate at a significantly higher rate than non-firearms offenders. See U.S.

Sentencing Comm’n, Recidivism Among Federal Firearms Offenders 4 (2019) (finding

that 68.1% of firearms offenders released in 2005 recidivated versus 46.3% of non-

firearms offenders). Firearms offenders also recidivate more quickly after they are

released from incarceration, and they are more likely to commit more serious crimes.

Id. Offenders convicted under ACCA (“armed career criminals”) recidivate at

similar rates to other firearm offenders. Id. at 34. However, armed career criminals

recidivate even more quickly than other firearms offenders. Id. In a recent Sentencing

Commission study, of those armed career criminals who were rearrested after being

released from incarceration, the median time to rearrest was twelve months. Id.

Given that Mr. Whindleton is a firearms offender and an armed career criminal, I

consider these statistics particularly relevant in evaluating his danger to the

community.

      In his initial motion, as well as in his amended petition, Mr. Whindleton

emphasizes his efforts at rehabilitation. Def.’s Mot. 2–3; Def.’s Mot. Exs. 1–3G (ECF

Nos. 170-1–170-22); Def.’s Am. Mot. 6. In particular, Mr. Whindleton has taken

various educational and vocational courses, as well as parenting, anger management,

and drug abuse courses. These efforts are laudable, but they do not assuage my



                                          7
Case 2:13-cr-00064-NT Document 192 Filed 12/10/20 Page 8 of 8            PageID #: 787




concerns about the risk that Mr. Whindleton poses to the community were he released

at this juncture. His extensive criminal history and the statistics of similarly-situated

offenders demonstrate a high likelihood of recidivism that I cannot ignore. Given this

high likelihood of recidivism, compassionate release is not appropriate under these

circumstances.

      It is not enough that Mr. Whindleton has shown that there exists an

extraordinary and compelling reason warranting his release. In order to be entitled

to a modification of his sentence, he must also show that he is not a danger to the

community, and he has failed to meet that burden.


                                   CONCLUSION

      For the foregoing reasons, the Motion for Compassionate Release is DENIED.



SO ORDERED.

                                                      /s/ Nancy Torresen
                                                      United States District Judge

Dated: December 10, 2020




                                           8
